Citation Nr: 1629213	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for bilateral hearing loss.  In December 2015, the Board remanded the appeal for additional action.


REMAND

In its December 2015 Remand instructions, the Board directed that the Veteran was to be scheduled for a VA audiological evaluation.  The Board clarified that the examiner should "also identify any functional impairment resulting for the Veteran's hearing loss, to include any interference with activities of daily living and/or occupational functioning."  

At a January 2016 VA audiological examination, the examiner responded "yes" to the question "does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work?"  When requested to describe that impact, the audiologist stated "N/A, service connection established."  

In February 2016, private clinical documentation including audiometric evaluations conducted in February 2013, February 2014, and November 2015 was incorporated into the record.  The private audiometric evaluations did not include speech recognition scores.

A February 2016 addendum to the January 2016 VA audiological examination report states: "I have reviewed the conflicting medical evidence and am providing the following opinion;" the "Veteran reports difficulty understanding conversations in background noise;" he "does feel this has gotten worse lately;" "he is likely to not participate in social functions because of his difficulty hearing;" and he "also reports family members complaining that the television is set too loud."  The VA audiologist addressed neither the February 2013, February 2014, and November 2015 private audiometric findings nor the impact of the Veteran's service-connected bilateral hearing loss on his occupational activities.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination of bilateral hearing loss.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and his occupational pursuits.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that the February 2013, February 2014, and November 2015 private audiometric findings were reviewed.  A rationale for all opinions should be provided. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

